DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 11 contains the word “dose” which is a misspelling of “does”.  Please correct.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Huo, US 2013/0278488.
Regarding claim 1, Huo (figures 3 & 4) teaches a display screen, comprising: 
a first display region (paragraph 0031 states there can be more than the 2 regions shown in figure 3, such as three display regions); 

a third display region 12 adjacent to the second display region 14 and located on an opposite side of a side of the second display region 14 adjacent to the first display region (taught in paragraph 0031);
wherein: 
a sub-pixel density of the first display region (taught in paragraph 0031) is smaller than a sub-pixel density of the second display region 14 (paragraph 0034); and
the sub-pixel density of the second display region 14 is smaller than a sub-pixel density of the third display region 12 (paragraph 0034).
Figure 3 and paragraph 0034 states the distribution density of the central region is greater than the periphery region and the pixels continue to get larger as they approach the edge, so the third display region would have a lower distribution density than the second display region.
With respect to claim 15, Huo (figure 3) teaches the third display region 12 forms a main display region of the display screen 10, and the first display region (taught in paragraph 0031) forms an auxiliary display region of the display screen 10; the first display region (taught in paragraph 0031) is located at a side portion of the display screen 10, and the second display region 14 is a transition region between the first display region (taught in paragraph 0031) and the third display region 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huo, US 2013/0278488, as applied to claim 1 above, and further in view of Huangfu et al., US 10,854,684.
With respect to claim 2, Huo fails to teach a first-typed light emitting unit is formed by sharing sub-pixels at the first display region; a second-typed light emitting unit is formed by sharing sub-pixels at the second display region; and a third-typed light emitting unit is formed by arranging sub-pixels, at the third display region.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the sub-pixel arrangement of Huangfu in the invention of Huo because Huangfu teaches higher display resolution, complexity and reduced cost (column 1, lines 37-51).
As to claim 3, Huangfu (see marked up figure 2a below) teaches the first-typed light emitting unit is distributed in a shape of a pair of triangles with a common edge and two vertices.  

    PNG
    media_image1.png
    458
    637
    media_image1.png
    Greyscale

In re claim 4, Huangfu (see marked up figure 2a above) teaches the first-typed light emitting unit comprises one red sub-pixel, two green sub-pixels, and one blue sub-pixel, the red sub-pixel and the blue sub-pixel being located on the common edge, and the green sub-pixels being located at the two vertices.
Concerning claim 9, Huangfu (figure 12) teaches a smallest repeating unit of the first display region comprises one first pixel unit and one first blank region adjacent to the first pixel unit.  The signal lines 22 and 21/211 are placed in what is a blank region.
Pertaining to claim 10, Huangfu (figure 12) teaches a smallest repeating unit of the second display region comprises one second pixel unit and one second blank region .
Claims 5-8, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huo, US 2013/0278488, as applied to claim 1 above, and Huangfu et al., US 10,854,684, and further in view of Gu et al., US 10,103,205.
Concerning claim 5, Huo and Huangfu fail to teach the second-typed light emitting unit is distributed in a shape of a pair of triangles with a common vertex.
Gu (see marked up figure 3 below) teaches the second-typed light emitting unit is distributed in a shape of a pair of triangles with a common vertex.

    PNG
    media_image2.png
    597
    848
    media_image2.png
    Greyscale


Pertaining to claim 6, Gu (column 7, lines 49-54) teaches the second-typed light emitting unit comprises one red sub-pixel, two green sub-pixels, and two blue sub-pixels, the red sub-pixel being located at the common vertex, and the green sub-pixels and the blue sub-pixels being located at two other vertices of each of the triangles.  Gu teaches the letters A, B and C can be any combination of the listed colors.
In claim 7, Gu (see marked up figure 3 above) teaches the third-typed light emitting unit is distributed in a shape of a triangle.  This claim doesn’t exclude two triangles with a shared vertex.
Regarding claim 8, Gu (column 7, lines 49-54) teaches the third-typed light emitting unit comprises one red sub-pixel, one green sub-pixel, and one blue sub-pixel, the red sub-pixel and the green sub-pixel and the blue sub-pixel respectively forming vertices of the triangle.  Gu teaches the letters A, B and C can be any combination of the listed colors.
With respect to claim 11, Gu (figure 4) teaches a smallest repeating unit of the third display region 402 comprises one third pixel unit, and dose not comprise a blank region.  There is not a blank region between the repeating units 402.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huo, US 2013/0278488, as applied to claim 1 above.
In re claim 16, though Huo fails to teach a ratio of a height of the first display region to a height of the display screen is 1:10, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the ratio through routine experimentation (MPEP 2144.05).  This ratio is result effective dependent because each application requires different size specifications.
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huo, US 2013/0278488.
Concerning claim 17, Huo teaches a display device, comprising a display screen and an under-screen photosensitive module;
wherein the display screen comprises: a first display region (paragraph 0031 states there can be more than the 2 regions shown in figure 3, such as three display regions), a second display region 14 adjacent to the first display region (paragraph 
a sub-pixel density of the first display region (paragraph 0031) being smaller than a sub-pixel density of the second display region 14 (paragraph 0034),
the sub-pixel density of the second display region 14 being smaller than a sub-pixel density of the third display region 12 (paragraph 0034).
Figure 3 and paragraph 0034 states the distribution density of the central region is greater than the periphery region and the pixels continue to get larger as they approach the edge, so the third display region would have a lower distribution density than the second display region.
Though Huo fails to teach the under-screen photosensitive module being disposed under the first display region for sensing light that is incident through the display screen, the examiner takes “official notice” since the claimed subject matter is notoriously well-known in the art (MPEP 2144.03).
An under-screen photosensitive module under the first display region is standard and conventionally used in the art. As every skilled artisan knows an under-screen photosensitive module is necessary in order to process the images. Further having it in the first display region is known location for said under-screen photosensitive module.


In claim 19, though Huo fails to teach the under-screen photosensitive module senses light that is incident through the first display region and the second display region of the display screen, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this arrangement in the invention of Huo because the display device necessarily must include a way to sense light incident to the display regions. 
Regarding claim 20, though Huo fails to teach the under-screen photosensitive module is embedded under the display screen by 4 mm to 6 mm, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the embedded depth through routine experimentation (MPEP 2144.05).  The depth is controlled by the desired overall thickness and size of the final product.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art cited but not relied upon teach various aspects of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937.  The examiner can normally be reached on M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	9/15/21